People ex rel. Krivak v Langley (2019 NY Slip Op 05783)





People ex rel. Krivak v Langley


2019 NY Slip Op 05783


Decided on July 24, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 24, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
COLLEEN D. DUFFY
HECTOR D. LASALLE
ANGELA G. IANNACCI, JJ.


2019-08121

[*1]The People of the State of New York, ex rel. Andrew Krivak, petitioner,
vRobert L. Langley, Jr., Sheriff of Putnam County, New York, respondent.


Cuomo LLC, Mineola, NY (Oscar Michelen and Karen A. Newirth of counsel), for petitioner.
Robert V. Tendy, District Attorney, Carmel, NY (Larry Glasser of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Andrew Krivak on his own recognizance or to set reasonable bail.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the County Court, Putnam County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
CHAMBERS, J.P., DUFFY, LASALLE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court